DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending, of which claims 1 and 23-26 are independent claims.

Priority
Applicant’s claim for the benefit of provisional application 63/162,737 submitted on 03/18/2021 is acknowledged.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 6, line 2, replace “are mapped” with “mapped”.
Claim 15, line 2, insert “a” before “terminal unit”.
Claim 15, line 3, insert “a” before “variable air volume terminal unit”.
Appropriate correction is respectfully requested.  



Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claim 26 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 4, 5, 9, 12, 14, 16, 17, 19, 22-24, and 26 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitations “a data integration module”, “a condition monitoring module”, and “an integrated monitoring module”.  
For purposes of examination and in accord with paragraphs [0040] and [0045] of the Specification as filed, the “data integration module” is construed as a functional block of a computer for receiving and combining building specifications, HVAC equipment specifications, design measurements and regulatory standards into a specifically structured database 400, or varied databases, for use in airborne infection control testing and reporting. Building specifications, HVAC equipment and regulatory standard input and selection process of the DIM 100, are received in an embodiment of the invention. In an embodiment of the invention, the DIM 100 performs infection control parameter-tests based on current or design measurements and regulatory standards stored within a database 400, or varied databases, and generates an air balance report from this received information.  
For purposes of examination and in accord with paragraphs [0040], [0041] and [0045] of the Specification as filed, the “condition monitoring module” will be construed as a functional block of a computer for collecting and transmitting differential pressure readings within ventilation systems and room envelope crossings for use in airborne infection control. The CMM 200 connects to differential pressure sensors that may be located within terminal units, and at the envelope crossings within rooms that may contain negative or positive balance requirements. This connection is achieved through wired connections, or the transmission of Bluetooth or Wi-Fi signals to localized revisers throughout the building illustrated in 201. The current condition measurements are transmitted to the CMM 200 to a specifically structured database 400, or varied databases, for storage and accessibility by the other modules of the invention.  
For purposes of examination and in accord with paragraphs [0040] and [0047] of the Specification as filed, the “integration monitoring module” will be construed as a functional block of a computer for integrating calculations that consider the current conditions listed prior, equipment specifications, equipment performance and the selected regulatory standard from the DIM 100. The IMM 300 with an accompanying BAS 301 integrates the monitoring of conditions in air changes and differential pressures in occupied and working conditions from the Condition Monitoring Module 200 and the infection control reporting and analysis from the DIM 100. This consistent connection with all the modules is established through the database(s) 400, enabling more efficient responses to changing conditions within the building.
Referring to claims 4, 5, 9, 12, 14, 16, 17, 19, and 22, the recitations of these claims simply adds more detail to or are cumulative to the units of independent claim 1. Such recitations of claims 4, 5, 9, 12, 14, 16, 17, 19, and 22 do not include additional element(s) that would be rendered sufficient to overcome a means-plus-function interpretation. For purposes of examination, the modules will be construed as a means for performing each of the corresponding functions being recited in claims 4, 5, 9, 12, 14, 16, 17, 19, and 22.  
Independent claims 23, 24, and 26 recite similar functions of the modules of independent claim 1.  These claims do not include additional element(s) that would be rendered sufficient to overcome a means-plus-function interpretation. For purposes of examination and as construed for independent claim 1, the modules will be construed as a computer for performing each of the corresponding functions being recited in independent claims 23, 24, and 26.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “...the data integration module receiving the second data and comparing the second data with the first data, wherein the data integration module optionally determines at least one failure in the at least one environment from the first and second data and transmitting a notification based on the at least one failure,…”.  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as paragraph [0011] describes the comparing, which as described could be performed as a mathematical computation of comparing two data.  The determination function, as described in paragraph [0020], could be performed as a mental process that can be performed through observation, evaluation and judgement.  
Accordingly, the claim recites abstract ideas.
The judicial exceptions is not integrated into a practical application.  In particular, claim 1 recites the additional features of, “a data integration module receiving a first data, the first data including at least one of building specifications, HVAC equipment specifications, design conditions and at least one regulatory standard, wherein the building specifications are comprised of at least one of life safety and mechanical drawings, the data integration module further comprising a virtual representation of the at least one environment based on the first data; a condition monitoring module connected to at least one differential pressure sensor located in the at least one environment, the condition monitoring module receiving a second data at pre-determined intervals from the at least one differential pressure sensor, the second data including at least current conditions of the at least one environment and transmitting it to the data integration module, the data integration module … transmitting a notification based on the at least one failure; and an integrated monitoring module integrated with at least one building automation system, the building automation system connected to components comprising at least one fan system, duct system air handler unit, and variable air volume terminal units in the at least one environment, wherein the integrated monitoring module receives the notification from the data integration module of the at least one failure, and provides at least one alert to the at least one building automation system, wherein the building automation system displays the at least one alert.”  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
Although the claim nominally requires these steps to be performed by a data integration module, a condition monitoring module, an integrated monitoring module, and the building automation system connected to components these modules, system, and components are not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on modules, system, and components as tools to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
The receiving of the first data, the receiving of the second data, and the receiving of the notification are pre-solution steps of necessary gathering data for use in the claimed method. See, for example, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982) (Testing a system for a response, the response being used to determine system malfunction.); and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). The providing of the at least one alert and displaying of the alert are post-solution activities that amount to necessary data outputting. See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 at 79 (2012); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Although the claim nominally requires these steps to be performed by a data integration module, a condition monitoring module, an integrated monitoring module, and the building automation system connected to components these modules, system, and components are not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on modules, system, and components as tools to perform the abstract ideas do not amount to significantly more.  (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
The receiving limitations are mere data gathering of information without providing significantly more. For example, US Patent Publication No. 2016/0061477 A1 to Schultz et al. (“Schultz”) describes in Paragraph [0067] “The network may be a local network or public network (e.g. Internet). The Software as a Service may comprise one or more programs configured to receive sensor data, process the sensor data, analyze the sensor data, and/or take actions based upon the sensor data. The programs may be configured to feed results between each other. For example, one SaaS may be configured to receive and filter sensor data. The output of that SaaS may be fed to another SaaS that is configured to run a statistical analysis on filtered sensor data.”  Also, Atchison et al. (US Patent Publication No. 2018/0031262 A1) (“Atchison”) describes a “control system is in communication with the HVAC components and is configured to execute in an efficiency operation mode. The efficiency operation mode is configured to receive configuration data related to the space and operational values for the HVAC components, monitor environmental parameters such as outdoor ambient temperature, indoor ambient temperature, and occupancy of the space, monitor an energy usage of the HVAC components based on the current operational values, determine new operational values configured to reduce the energy usage for the HVAC components based on the monitored energy usage and the environmental parameters, and transmit the new operating values to the HVAC components.” See Abstract  US Patent Publication No. 2019/0368762 to Kim et al. describes “FIG. 1 illustrates exemplary feedbacks collected in a building to which control of an air conditioner”.   US Patent Publication No. 2022/0136857 A1 to Pompili et al. (“Pompili”) describes in Paragraph [0035] “The Localize and Mark module 120 receives the predicted routes information from the MobPred module 110 (or a third-party navigation service such as Google Maps) and analyzes the infection rate of route locations using the location information of the people associated with those routes/locations and also the destination(s).”  Paragraph [0038] describes a “recommendation module 140 received output data from the mobile prediction module 110, localize and mark module 120, and contact-tracing module 130.”  In Paragraph [0040] Pompili describes “Localize+Mark module discussed above provides accurate indoors user localization and, optionally, k-anonymity-based infection marking. The Localize+Mark module first obtains the route information (source and destination) directly from the user or as output of the MobPred module (discussed later below).”
Furthermore, the providing of the at least one alert and the displaying of the at least one alert do not amount to significantly more.  For instance, Schultz describes in Paragraph [0101] “Embodiments of both environmental sensor device(s) 100 and environmental monitoring device(s) 370 may comprise and/or employ user interfaces. A user interface relates to components and/or systems employed to effectuate human and machine interactions. The interaction communicates operation and control desires of a user and/or feedback from a machine. The user interface may comprise a graphical user interface, at least one switch, at least one indicator, at least one display,…” Schultz also provides in Paragraph [0102] “Embodiments of both environmental sensor device(s) 100 and environmental monitoring device(s) 370 may be configured to display reports. Reports may display information such as, but not limited to: real-time raw sensor data, real-time processed sensor data, historical raw sensor data, historical processed sensor data, analyzed data, thresholds, alarms, location, time, calibration data, statistical data, recommended values for alarms, thresholds and/or other parameters, and/or the like. Reports may be configurable or standard. Reports may be based upon templates.”  Atchison, in turn, describes in Paragraph [0056] “At process block 614, the processor evaluates the results of the system diagnostics check and provides the results to the technician using the user interface 302. For example, the user interface 302 will display an alert if a component of the HVAC system 100 is not operating correctly. This can provide a technician with a clear indication of any issues within the HVAC system 100.” And in Paragraph [0057] provides “…if the monitored refrigerant charge levels are less than the baseline refrigerant charge levels, at process block 712 the processor 312 may display an alert on the user interface 302 of the system controller 300 to notify a user to add refrigerant to the HVAC system 100 to increase the charge level.”  US Patent Publication No. 2012/0112883 A1 to Wallace et al. describes in Paragraph [0053] “The present invention may further be operable to provide data, communications, visual representation, reports, alerts or other output to the computer screen or to one or more mobile devices, such as, for example a cell phone, a personal data device, a Blackberry.TM., or any other mobile device.”
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claims 2, 3, 6-13, and 15-22, similar to claim 1, these claims recite additional limitations that do not integrate the judicial exceptions into a practical application and do not amount to significantly more.  Thus, claims 2, 3, 6-13, and 15-22 are not patent eligible.
Claims 4-5 are also directed to a mental processes without integrating the judicial exception into a practical application and not amounting to significantly more.  Thus, claims 4-5 are not patent eligible.
Independent claims 23-26 recite features implemented by similar structure and functions as those of the method of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to independent claims 23-26. Independent claims 23-26 are not deemed patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9-13, 16-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US Patent Publication No. 2016/0061477 A1) (“Schultz”) in view of Pompili et al. (US Patent Publication No. 2022/0136857 A1) (“Pompili”).
Regarding independent claim 1, Schultz teaches:
A system for controlling airborne infection in an at least one environment, the system comprising: Schultz: Paragraph [0060] (“FIG. 2 illustrates an example configuration 200 of multiple environmental sensor devices (e.g. 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, 291, 292, and 299) located in various locations (e.g. 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222 and 229) throughout a facility 210 communicating with an environmental monitoring device 270 over communication channels (e.g. 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 259 and 275) via network 260.”) Schultz: Paragraph [0030] (“For example, some embodiments may focus on particulate contamination and include a particle counter that may comprise a pressure sensor. Particulate count may be a measure of the cleanliness of an environment.”)
a data integration module receiving a first data, the first data including at least one of … HVAC equipment specifications, design conditions and at least one regulatory standard, … Schultz: Paragraph [0080] (“According to some of the various embodiments, memory may comprise data storage for threshold data 345. Threshold(s) represent a magnitude or intensity that must be exceeded for a certain reaction, result, or condition to occur. Examples of thresholds include, but are not limited to: a maximum safe pressure level, a period of time where a differential pressure may exceed a specific value, specific sensor data, and/or the like. Thresholds 345 may comprise multiple and distinct thresholds. One or more of the thresholds may exhibit common characteristics. One or more of the thresholds may exhibit uncommon characteristics. At least one threshold comprises a predetermined threshold. A predetermined threshold is a threshold that has been established or decided in advance. Predetermined thresholds may be determined in many ways. For example, at least one of the predetermined thresholds may be determined based upon a standard such as, for example, the U.S. Federal Standard 209E, the international IEST ISO 14644-1 standard, and/or the like. ISO 14644-1 standard for cleanroom is divided into a series of classes referred to as ISO 1, ISO 2 . . . ISO 9.”) Schultz: Paragraph [0120] (“Environmental sensor devices, environmental monitoring devices and/or environmental systems may be employed in infection control, facilities management, and/or the like. With respect to infection control, some of the various embodiments of the present invention may be employed to, for example: monitor airborne particulate counts facility-wide; monitor differential room pressure of key areas; verify performance protective environment rooms; verify performance of airborne infection isolation rooms; test for elevated humidity levels; and/or the like. With respect to facilities management, some of the various embodiments of the present invention may be employed to, for example: monitor construction and renovation areas for particulates; verify barrier and air filtration effectiveness; monitor indoor air quality (IAQ); verify HVAC performance; ...” Which reads on “the first data including…HVAC equipment specifications”.) Schultz: Paragraph [0144] (“In comparison to the absolute international and U.S. cleanroom standards, the FGI/AIA  ANSI/ASHRAE/ASHE 170/2010 Design Guideline recommendations may also be applied to various embodiments …”) which reads on “the first data including…design conditions”.) [As shown in FIG. 3, the environmental monitoring device including the memory reads on “a data integration module”. The U.S. Federal Standard 209E, the international IEST ISO 14644-1 standard, and/or the like reads on “a first data...including …at least one regulatory standard”.]
…
a condition monitoring module connected to at least one differential pressure sensor located in the at least one environment, Schultz: Paragraph [0104] (“A multitude of environmental sensor devices may be configured to communicate with at least one external monitoring device … the multitude of environmental sensor devices may comprise: at least one particle counter, at least one differential pressure sensor, a combination of the above, and/or the like.”) Schultz: Paragraph [0060] (“Example locations for which there may be a desire to monitor environmental quality include, but are not limited to: patient rooms) 211, laborator(ies) 212, treatment room(s) 213, patient preparation room(s) 214, operating room(s) 215, nurses station(s) 216, waiting room(s) 217, hallway(s) 218, pharmac(ies) 219, airborne infection isolation room(s) 220, protective environment room(s) 221, construction/demolition/renovation area(s) 222 and outside area(s) 229.”) Schultz: Paragraph [0062] (“…an external monitoring device 170 may be employed to monitor environmental sensor device(s) 100. FIG. 3 illustrates an example environmental monitoring device 370 as per an aspect of environmental monitoring device 170.”) Schultz: Paragraph [0030] (“Pressure sensors(s) 112 may comprise differential pressure sensor(s). Various embodiments may include different combinations of sensors 110. For example, some embodiments may focus on particulate contamination and include a particle counter that may comprise a pressure sensor. Particulate count may be a measure of the cleanliness of an environment.”) [The external monitoring device reads on “a condition monitoring module”.]
the condition monitoring module receiving a second data at pre-determined intervals from the at least one differential pressure sensor, Schultz: Paragraphs [0062], [0030], [0037], and [0104] [As described above.] Schultz: Paragraph [0079] (“Processed sensor data may comprise variations of data including, but not limited to: real-time sensor data, time-weighted average (TWA) sensor data, short term exposure limit (STEL) sensor data, sensor data collected in a temporal window, combinations thereof, and/or the like. Real-time sensor data denotes sensor data that is fresh (e.g. recently collected and timely). TWA may comprise the average concentration of contaminants over a specified time period (e.g. 3 hours)… Sensor data collected in a temporal window may represent data measurement collected during a window of time. For example, a temporal window may be defined that collects data for the previous 15 minutes.”) [The differential pressure sensor collected over a specified time period or collected during a window of time reads on “receiving a second data at pre-determined intervals from the at least one differential pressure sensor”.] 
the second data including at least current conditions of the at least one environment and transmitting it to the data integration module, Schultz: Paragraphs [0060], [0062], [0030], [0037], [0079], and [0104] [As described above.] [The differential pressure from at least one of the monitored locations reads on “at least current conditions of the at least one environment”.] 
the data integration module receiving the second data and comparing the second data with the first data, Schultz: Paragraph [0080] [As described above.] [Determining at the environmental monitoring device that the differential pressure (“second data”) exceeds a specific value or threshold defined by a standard (“first data”) reads on “comparing the second data with the first data”.]
wherein the data integration module optionally determines at least one failure in the at least one environment from the first and second data and transmitting a notification based on the at least one failure; and Schultz: Paragraph [0080] [As described above.] Schultz: Paragraph [0087] (“Some thresholds may comprise an occupation component. An occupation component may consider, for example factors that may affect the amount of contamination at a location. (e.g. an increase in the quantity of people (occupation status) increasing the number of contamination particles).”) Schultz: Paragraph [0091] (“…processing unit(s) may be employed to set at least one alarm. Alarm(s) may be set according, at least in part, based on a predetermined threshold. For example, an alarm may be set when a value (e.g. sensor value, combinations of sensor values, a sequence of events, and/or the like) exceeds a predetermined threshold. In another example, at least one alarm may be set when a sensor specific threshold is exceeded.”) Schultz: Paragraph [0093] (“At least one alarm may be categorized as at least one of the following: a data alarm; a network alarm; a calibration alarm; a combination of the above; and/or the like. A data alarm may indicate that one or more sensors are reporting data that has been determined to be out of an expected range.”) Schultz: Paragraph [0094] (“According to some of the various embodiments, at least one alarm may be reported to at least one of the following: a facility worker; a network administrator; a healthcare professional; an emergency responder; a combination of the above; and/or the like. A determination as to where an alarm may be routed may be based on an alarm classification. For example, a network alarm may be routed to a network administrator and not reported to a healthcare worker.”) [When a sensor value of the differential pressure exceeds the predetermined threshold indicating, for example, the number of contamination particles reads on “determines at least one failure in the at least one environment from the first and second data”. The reporting of the alarm reads on “transmitting a notification”.]
an integrated monitoring module integrated with at least one building automation system, the building automation system connected to components comprising at least one fan system, duct system air handler unit, and variable air volume terminal units in the at least one environment, Schultz: Paragraph [0062] (“For example, a machine readable instructions segment of memory on an environmental sensing device may include machine readable instructions configured to cause processing unit(s) to communicate at least one threshold to at least one environmental monitoring device.”) Schultz: Paragraph [0070] and FIG. 3 (“Memory 340 may include segments to hold different types of electronic data such as, but not limited to: instructions 341, database 342, parameters 343, variables 344, thresholds 345, alarms 346, and reports 347. The instructions 341 may be configured to cause processing unit 330 to perform various actions related to various embodiments.”) Schultz: Paragraph [0071] (“…cause one or more processors to perform actions in support of environmental sensing, environmental monitoring, and/or the like. The actions may be configured to interact with environmental sensor devices, other distributed processing hardware, reporting systems, alarm systems, air handling equipment, gas suppression equipment, and/or the like.”) Schultz: Paragraph [0146] (“…the design of the ventilation system may be such that filtered air is allowed to flow directly down onto the patient, and then wash away from the patient, and eventually be directed into return ducts outside a protected area surrounding the patient.”) Schultz: Paragraph [0210] (“Monitoring particle count in areas adjacent to work areas may be employed to detect large increase in particle count caused by construction or renovation, which may signal a degradation in the barrier, malfunction of HEPA filter or fan, or infection control risk assessment (ICRA) procedure violations.”) [The processing unit or one or more processors of the environmental monitoring device reads on “an integrated monitoring module integrated with at least one building automation system”.]
wherein the integrated monitoring module receives the notification from the data integration module of the at least one failure, and provides at least one alert to the at least one building automation system, wherein the building automation system displays the at least one alert. Schultz: Paragraphs [0091] and [0094] [As described above.] Schultz: Paragraph [0101] (“Embodiments of both environmental sensor device(s) 100 and environmental monitoring device(s) 370 may comprise and/or employ user interfaces. A user interface relates to components and/or systems employed to effectuate human and machine interactions. The interaction communicates operation and control desires of a user and/or feedback from a machine. The user interface may comprise a graphical user interface, at least one switch, at least one indicator, at least one display,…”) Schultz: Paragraph [0102] (“Embodiments of both environmental sensor device(s) 100 and environmental monitoring device(s) 370 may be configured to display reports. Reports may display information such as, but not limited to: real-time raw sensor data, real-time processed sensor data, historical raw sensor data, historical processed sensor data, analyzed data, thresholds, alarms, location, time, calibration data, statistical data, recommended values for alarms, thresholds and/or other parameters, and/or the like. Reports may be configurable or standard. Reports may be based upon templates.”) [The processor or processing unit setting an alarm and reporting the alarm to the environmental monitoring device reads on “provides at least one alert to the at least one building automation system”.  The environmental monitoring device reporting the alarm as display reports through the user interface reads on “wherein the building automation system displays the at least one alert”.]
Schultz does not expressly teach “including at least one of building specifications, …wherein the building specifications are comprised of at least one of life safety and mechanical drawings”.  Also, although Schultz describes a user interface to display multiple data, the reference does not expressly teach that the user interface of the environmental monitoring device comprises “a virtual representation of at least one environment” based on the first data. However, Pompili describes systems, methods, architectures, mechanisms, and apparatus providing location safety management implemented by cooperating mobile devices that operate in a privacy-secured manner to identify respective proximate infectious areas, build corresponding local datasets of the infectious areas, and share the datasets or relevant portions thereof with each other, such as in response to hierarchical location-based requests for such data. Pompili teaches:
…the first data including at least one of building specifications, …wherein the building specifications are comprised of at least one of life safety and mechanical drawings, Pompili: Paragraph [0053] (“FIG. 4C graphically depicts a second use case; namely, an office location (work-related indoor scenario). Here, the user's goal is to exit from his room and take the elevator…From FIG. 4C it may be seen that the most probable path (Predicted Route PR, which may be displayed as a red path), even though it is the shortest, is riskier due to certain rooms along that route being marked infectious by Localize+Mark. Hence, Recommend suggests a longer yet safer route (Recommended Route RR, which may be displayed as a green path) for the user/traveler to follow to reach the elevator.”) [Safety route or path displayed reads on “the first data including at least one of building specifications …comprised of at least one of life safety” and the floor plan displayed and illustrated in FIG. 4C reads on “mechanical drawings”.]
…
the data integration module further comprising a virtual representation of the at least one environment based on the first data;… Pompili: Paragraph [0053] [As described above.] [As illustrated in FIG. 4C, the room layout of a floor plan being displayed reads on “a virtual representation of the at least one environment based on the first data”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schultz and Pompili before them, for the first data including at least one of building specifications, …wherein the building specifications are comprised of at least one of life safety and mechanical drawings and the data integration module further comprising a virtual representation of the at least one environment based on the first data because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental contaminants.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would advantageously enable proactively advising users away from specific locations based on previously collected information regarding whether (potentially) infected individuals are or have been in those places recently. Pompili Paragraph [0129]
Regarding claim 2, Schultz and Pompili teach all the claimed features of claim 1, from which claim 2 depends. Schultz further teaches:
The system of claim 1 wherein the at least one environment includes at least one of at least one room and at least one corridor ... Schultz: Paragraph [0060] (“Example locations for which there may be a desire to monitor environmental quality include, but are not limited to: patient rooms) 211, laborator(ies) 212, treatment room(s) 213, patient preparation room(s) 214, operating room(s) 215, nurses station(s) 216, waiting room(s) 217, hallway(s) 218, pharmac(ies) 219, airborne infection isolation room(s) 220, protective environment room(s) 221,…”)
Schultz does not expressly teach “at least one envelope crossing”.  However, Pompili teaches:
…at least one envelope crossing.  Pompili: FIG. 4C [As shown in FIG. 4C, each room includes doors and FIG. 4B illustrates a home with windows, which read on “at least one envelope crossing”.]
The motivation to combine Schultz and Pompili as set forth in independent claim 1 is incorporated herein.
Regarding claim 4, Schultz and Pompili teach all the claimed features of claim 2, from which claim 4 depends. Schultz further teaches:
The system of claim 2 wherein the data integration module optionally determines at least one failure in at least one of at least one room and at least one corridor from the first and second data and transmitting a notification based on the at least one failure. Schultz: Paragraphs [0091], [0094], [0101], and [0104] [As described in claim 1.] Schultz: Paragraph [0060] [As described in claim 2.] 
Regarding claim 5, Schultz and Pompili teach all the claimed features of claim 2, from which claim 5 depends. Schultz does not expressly teach the features of claim 5.  However, Pompili teaches:
The system of claim 2 wherein the data integration module assigns a naming convention to at least one room and corridor. Pompili: Paragraph [0052] (“FIG. 4B graphically depicts a second use case; namely, a shopping mall (entertainment-related indoor scenario), where the user's goal is to visit three shops indicated on the figure. Localize+Mark calculates the markings for the three shops at times t1, t2, and t3. It is seen here that Shop 1 is marked infectious at t1, but not so at times t2, t3; the various embodiments can have similar such data for the other two shops. Recommend then generates the recommendations for the user/traveler as to which shop to visit and at what time, thereby solving the know “Traveling Salesman Problem” (TSP—a classic algorithmic problem in computer science and operations research field). From the figure, it can be seen that Recommend recommends times t3, t2, t1 for the user to visit shops 1, 2, 3, respectively (indicated in green). However, after the user is done with Shop 3, the markings for the remaining shops might have changed re-triggering TSP again if needed (i.e., if the markings have changed).”) Pompili: Paragraph [0053] (“FIG. 4C graphically depicts a second use case; namely, an office location (work-related indoor scenario). Here, the user's goal is to exit from his room and take the elevator. As an example, an app according to the various embodiments may not recommend taking an elevator in a current time period if there are already people inside the elevator such that it will be hard to keep 6 feet of physical distance. For example, if the elevator is empty, the air in it does not pose a risk unless some very particular event just happened there that generated aerosols, e.g., inserting a tube into an airway, vomiting, etc. That is, there is a persistence or time-based reduction or mitigation of a risk-related event. MobPred calculates the most probable paths usually taken by Bob. Localize+Mark calculates the infection risk associated with each path (i.e., rooms along the path) as in the first use case. From FIG. 4C it may be seen that the most probable path (Predicted Route PR, which may be displayed as a red path), even though it is the shortest, is riskier due to certain rooms along that route being marked infectious by Localize+Mark. Hence, Recommend suggests a longer yet safer route (Recommended Route RR, which may be displayed as a green path) for the user/traveler to follow to reach the elevator.”) [As shown and described with respect to FIGS. 4B and 4C, some rooms are identified as shops 1, 2, and 3 and some hallways are identified with red path or green path, which reads on “a naming convention to at least one room and corridor”.]
Regarding claim 9, Schultz and Pompili teach all the claimed features of claim 1, from which claim 9 depends. Schultz further teaches:
The system of claim 1, wherein the condition monitoring module is connected wired or wirelessly to the at least one differential pressure sensor. Schultz: Paragraph [0032] and FIGS. 1-3 (“Sensors may be internal or external to environmental sensor and/or monitor device(s). Sensors that are located external to an environmental sensor and/or monitor device(s), may be connected via a wired (e.g. cable) or wireless (e.g. Wi-Fi) connection.”)
Regarding claim 10, Schultz and Pompili teach all the claimed features of claim 1, from which claim 10 depends. Schultz further teaches:
The system of claim 1 wherein the failure can be at least one of air balance, air change, and differential pressure requirement. Schultz: Paragraphs [0030], [0091], [0094], [0101], and [0102] [As described in claim 1.] Schultz: Paragraph [0199] (“Environmental sensor devices may be employed to monitor healthcare facilities for compliance with various healthcare facility guidelines. FIG. 9A and FIG. 9B are example healthcare facility guidelines... In addition, the FGI and ASHRAE design guidelines recommend the following: sealed room with about 0.1 cfm/ft2; greater than 125 cfm airflow differential supply vs. exhaust clean to dirty airflow; monitoring of PEs, AIIs, construction and renovation areas, other critical areas; greater than 12 air changes per hour (ACH) in new construction and 6 air changes per hour in renovation areas; and anteroom airflow patterns suitably designed for the application.”) [The value of the air quality sensor, the airflow, and the differential pressure sensor exceeding a threshold read on “the failure can be at least one of air balance, air change, and differential pressure requirement”.]
Regarding claim 11, Schultz and Pompili teach all the claimed features of claim 1, from which claim 11 depends. Schultz further teaches:
The system of claim 1 wherein the at least one alert includes at least one of location, time and type of the at least one failure. Schultz: Paragraphs [0030], [0091], [0094], [0101], and [0102] [As described in claim 1.] Schultz: Paragraph [0097] (“The Localize portion may divided into three components. The first one involves each device building local location database (which may comprise location data that is time-stamped …), consisting of … location labels (e.g., Meeting Room A, Room 203, etc.)…”) [The differential pressure sensor exceeding the threshold reads on “type of the at least one failure”.]
Regarding claim 12, Schultz and Pompili teach all the claimed features of claim 1, from which claim 12 depends. Schultz further teaches:
The system of claim 1, wherein the integrated monitoring module provides at least one remedy to the at least one failure. Schultz: Paragraph [0047] (“Recommend, the last and final module, then takes the outputs of the previous modules to generate the top recommendations for the user in decreasing order of strength. Recommend models the problem as an optimization problem and solves it by leveraging state-of-the-art combinatorial optimization techniques. A simple approach for this would be as follows. Recommend first gathers the route/place information along with the intensity markings obtained from previous modules. It then tries to find all the possible combinations satisfying the problem at hand (e.g., all routes from place A to place B), along with their combined average marking intensity and any additional cost information (i.e., time taken to follow the route). It then displays all possible solutions in decreasing order of marking intensity (e.g., using three colors such as red, green, and blue) along with additional cost information such as time taken to follow the route. The user can then choose the option that best fits his/her requirements. In this way, the various embodiments provide the users with valuable information and put the users in a position to make the best decision for themselves.”)
Regarding claim 13, Schultz and Pompili teach all the claimed features of claim 12, from which claim 13 depends. Schultz further teaches:
The system of claim 12 wherein at least one of the failure and at least one remedy are displayed on the at least one building automation system. Schultz: Paragraphs [0091], [0094], [0101], and [0102] [As described in claim 1.] Schultz: Paragraph [0047] [As described in claim 12.] [The environmental monitoring device reporting the alarm as display reports through the user interface and the displaying of all possible solutions reads on “at least one of the failure and at least one remedy are displayed on the at least one building automation system”.]
Regarding claim 16, Schultz and Pompili teach all the claimed features of claim 1, from which claim 16 depends. Schultz further teaches:
The system of claim 1 wherein the integrated monitoring module is configured to provide the alert to pre-selected users. Schultz: Paragraph [0095] (“The reporting of alarms may be performed according to a notification list. For example, if a network alarm goes off, the system may contact a scheduling network administrator and then a network manager and then a network technician sequentially, until the alarm is reset. Each of these parties may be listed on a notification list. The notification list may also include contact information including, but not limited to: a preferred method of notification, a preferred method of notification based on the time of day and week, an alternative method of notification, and/or the like. Methods of notification may include, but are not limited to: email, cell phone, instant messaging, audible (sound) notification, visual notification (e.g. blinking light), combination thereof, and/or the like.”)
Regarding claim 17, Schultz and Pompili teach all the claimed features of claim 1, from which claim 17 depends. Schultz further teaches:
The system of claim 1 wherein the conditional monitoring module receives second data at predetermined intervals. Schultz: Paragraph [0129] (“By way of example and not limitation, default averaging windows for various conditions may be employed: Airborne Particulates: 20 Minutes; Real-time (R/T) Air Quality: 1 Minute (STEL is fixed at 15 mins, TWA is fixed at 8 hrs); Differential Room Pressure: 1 Minute; .... These averaging windows may be changed as needed by the user to obtain a slower response (increased averaging) or a faster response (decreased averaging).”)
Regarding claim 18, Schultz and Pompili teach all the claimed features of claim 1, from which claim 18 depends. Schultz further teaches:
The system of claim 1 wherein at least one infection control parameter test within regulatory standards are calculated by the data integration module and is included in the first data. Schultz: Paragraph [0163] (“The FGI/AIA  ANSI/ASHRAE/ASHE 170/2014 Guidelines list the following differential pressure limits for various environments: AII Rooms: Negative 2.5 Pa/0.01 in WC; Bronchoscopy Procedure/Sputum Induction Rooms: Negative 2.5 Pa/0.01 in WC; PE Rooms: Positive 2.5 Pa/0.01 in WC; Class B/C OR Rooms, Operating/Surgical Cystoscopic Rooms, Caesarean Rooms: Positive 2.5 Pa/0.01 in WC and Hospital Construction Barriers: Negative 7 Pa/0.03 in WC. Similarly, the CDC (Centers for Disease Control and Prevention) EIC MMWR list the following differential pressure limits for various environments: PE Rooms: >Positive 8 Pa; and AII Rooms: <Negative 2.5 Pa. Some embodiments may be configured to test environments for pressure on an on-going basis where pressurization may be maintained on an on-going basis.”) Schultz: Paragraph [0120] (“With respect to infection control, some of the various embodiments of the present invention may be employed to, for example: monitor airborne particulate counts facility-wide; monitor differential room pressure of key areas; verify performance protective environment rooms; verify performance of airborne infection isolation rooms; test for elevated humidity levels; and/or the like.”) [The FGI/AIA  ANSI/ASHRAE/ASHE 170/2014 Guidelines list reads on “regulatory standards”.  Testing the environments on an on-going basis or the infection control including monitoring reads on “at least one infection control parameter test”.  As shown in FIG. 3, the environmental monitoring device reads on “the data integration module”.]
Regarding claim 19, Schultz and Pompili teach all the claimed features of claim 18, from which claim 19 depends. Schultz further teaches:
The system of claim 18 wherein the data integration module generates a report, the report detailing results of parameter testing and optionally at least one remedy. Schultz: Paragraph [0034] (“A cumulative counting mode may be configured to accumulated particle data in multiple (all or selected) particle size channels. Some of the various particle counter(s) 111 may report counts in a differential counting mode. Differential counting may report particle data as the number of particles in a specific particle size channel. Similarly, some of the various particle counter(s) 111 may report counts in an ISO class mode. ISO class counting may report particle counts according to defined ISO classes.”) Schultz: Paragraph [0037] (“A differential pressure sensor may include a pressure measuring device that is configured to measure and report the relative difference in pressure in two separate areas.”) Schultz: Paragraph [0047] (“Recommend, the last and final module, then takes the outputs of the previous modules to generate the top recommendations for the user in decreasing order of strength. Recommend models the problem as an optimization problem and solves it by leveraging state-of-the-art combinatorial optimization techniques. A simple approach for this would be as follows. Recommend first gathers the route/place information along with the intensity markings obtained from previous modules. It then tries to find all the possible combinations satisfying the problem at hand (e.g., all routes from place A to place B), along with their combined average marking intensity and any additional cost information (i.e., time taken to follow the route). It then displays all possible solutions in decreasing order of marking intensity (e.g., using three colors such as red, green, and blue) along with additional cost information such as time taken to follow the route. The user can then choose the option that best fits his/her requirements. In this way, the various embodiments provide the users with valuable information and put the users in a position to make the best decision for themselves.”) [The recommendation reads on “at least one remedy”.]
Regarding claim 21, Schultz and Pompili teach all the claimed features of claim 19, from which claim 21 depends. Schultz further teaches:
The system of claim 19 where in the report includes predictive modeling comprising theoretical airflow and differential pressure condition measurements. Schultz: Paragraph [0072] (“According to some of the various embodiments, external monitoring device(s) may employ database(s) 342. A database is an organized collection of data. The database may be configured to store data, for example, for various sensors by location and time. The data may be organized to model aspects of reality in a way that supports processes requiring this information. For example, according to some of the various embodiments, the database may model the environmental characteristics of one or more facilities. For example, some entries for a database may represent characteristics such as particle count in adjacent locations in the facility. The database may also include pressure information for each of these adjacent locations. Using the database 342 as a model, it may be possible to predict the movement of particle from high pressure locations to lower pressure adjacent locations.”) Schultz: Paragraph [0074] (“Database(s) 342 may employ at least one database interface. At least one database interface may be configured to display and/or present processed sensor data from the database in, for example, a tabular format, a graphical format, a text format, a query/answer format, and/or the like. A database interface (DBI) may separate the connectivity of a DBMS into a “front-end” and a “back-end.”) [The text format of the processed information reads on “the report”.  The characteristics such as particle count and pressure information for each of the adjacent locations reads on “differential pressure condition measurements” and the predicting of the movement of particle from high pressure locations to lower pressure adjacent locations reads on “theoretical airflow”.]
Regarding claim 22, Schultz and Pompili teach all the claimed features of claim 1, from which claim 22 depends. Schultz further teaches:
	The system of claim 1 wherein the condition monitoring module receiving a second data in real-time. Schultz: Paragraph [0079] (“Processed sensor data may comprise variations of data including, but not limited to: real-time sensor data, time-weighted average (TWA) sensor data, short term exposure limit (STEL) sensor data, sensor data collected in a temporal window, combinations thereof, and/or the like. Real-time sensor data denotes sensor data that is fresh (e.g. recently collected and timely).”) Schultz: Paragraph [0197] (“Embodiments may be configured for real-time environmental quality monitoring solution, comprised of facility-wide, low-cost, compact, multi-sensor modules. Environmental sensor devices may be placed just about anywhere in the facility to allow immediate real-time and 24/7 monitoring and long-term profiling.”)
Regarding independent claim 23, Schultz teaches:
	A system for controlling airborne infection in an at least one environment, the system comprising: Schultz: Paragraph [0060] (“FIG. 2 illustrates an example configuration 200 of multiple environmental sensor devices (e.g. 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, 291, 292, and 299) located in various locations (e.g. 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222 and 229) throughout a facility 210 communicating with an environmental monitoring device 270 over communication channels (e.g. 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 259 and 275) via network 260.”) Schultz: Paragraph [0030] (“For example, some embodiments may focus on particulate contamination and include a particle counter that may comprise a pressure sensor. Particulate count may be a measure of the cleanliness of an environment.”)
a data integration module receiving a first data, the first data including at least one of … HVAC equipment specifications, design conditions and at least one regulatory standard, … Schultz: Paragraph [0080] (“According to some of the various embodiments, memory may comprise data storage for threshold data 345. Threshold(s) represent a magnitude or intensity that must be exceeded for a certain reaction, result, or condition to occur. Examples of thresholds include, but are not limited to: a maximum safe pressure level, a period of time where a differential pressure may exceed a specific value, specific sensor data, and/or the like. Thresholds 345 may comprise multiple and distinct thresholds. One or more of the thresholds may exhibit common characteristics. One or more of the thresholds may exhibit uncommon characteristics. At least one threshold comprises a predetermined threshold. A predetermined threshold is a threshold that has been established or decided in advance. Predetermined thresholds may be determined in many ways. For example, at least one of the predetermined thresholds may be determined based upon a standard such as, for example, the U.S. Federal Standard 209E, the international IEST ISO 14644-1 standard, and/or the like. ISO 14644-1 standard for cleanroom is divided into a series of classes referred to as ISO 1, ISO 2 . . . ISO 9.”) Schultz: Paragraph [0120] (“Environmental sensor devices, environmental monitoring devices and/or environmental systems may be employed in infection control, facilities management, and/or the like. With respect to infection control, some of the various embodiments of the present invention may be employed to, for example: monitor airborne particulate counts facility-wide; monitor differential room pressure of key areas; verify performance protective environment rooms; verify performance of airborne infection isolation rooms; test for elevated humidity levels; and/or the like. With respect to facilities management, some of the various embodiments of the present invention may be employed to, for example: monitor construction and renovation areas for particulates; verify barrier and air filtration effectiveness; monitor indoor air quality (IAQ); verify HVAC performance; ...” Which reads on “the first data including…HVAC equipment specifications”.) Schultz: Paragraph [0144] (“In comparison to the absolute international and U.S. cleanroom standards, the FGI/AIA  ANSI/ASHRAE/ASHE 170/2010 Design Guideline recommendations may also be applied to various embodiments …”) which reads on “the first data including…design conditions”.) [As shown in FIG. 3, the environmental monitoring device including the memory reads on “a data integration module”. The U.S. Federal Standard 209E, the international IEST ISO 14644-1 standard, and/or the like reads on “a first data...including …at least one regulatory standard”.]
…
Schultz does not expressly teach “including at least one of building specifications, …wherein the building specifications are comprised of at least one of life safety and mechanical drawings”.  Also, although Schultz describes a user interface to display multiple data, the reference does not expressly teach that the user interface of the environmental monitoring device comprises “a virtual representation of at least one environment” based on the first data. However, Pompili describes systems, methods, architectures, mechanisms, and apparatus providing location safety management implemented by cooperating mobile devices that operate in a privacy-secured manner to identify respective proximate infectious areas, build corresponding local datasets of the infectious areas, and share the datasets or relevant portions thereof with each other, such as in response to hierarchical location-based requests for such data. Pompili teaches:
…the first data including at least one of building specifications, …wherein the building specifications are comprised of at least one of life safety and mechanical drawings, Pompili: Paragraph [0053] (“FIG. 4C graphically depicts a second use case; namely, an office location (work-related indoor scenario). Here, the user's goal is to exit from his room and take the elevator…From FIG. 4C it may be seen that the most probable path (Predicted Route PR, which may be displayed as a red path), even though it is the shortest, is riskier due to certain rooms along that route being marked infectious by Localize+Mark. Hence, Recommend suggests a longer yet safer route (Recommended Route RR, which may be displayed as a green path) for the user/traveler to follow to reach the elevator.”) [Safety route or path displayed reads on “the first data including at least one of building specifications …comprised of at least one of life safety” and the floor plan displayed and illustrated in FIG. 4C reads on “mechanical drawings”.]
the data integration module further comprising a virtual representation of the at least one environment based on the first data. Pompili: Paragraph [0053] [As described above.] [As illustrated in FIG. 4C, the room layout of a floor plan being displayed reads on “a virtual representation of the at least one environment based on the first data”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schultz and Pompili before them, for the first data including at least one of building specifications, …wherein the building specifications are comprised of at least one of life safety and mechanical drawings and the data integration module further comprising a virtual representation of the at least one environment based on the first data because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental contaminants.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would advantageously enable proactively advising users away from specific locations based on previously collected information regarding whether (potentially) infected individuals are or have been in those places recently. Pompili Paragraph [0129]
Regarding independent claim 24, Schultz teaches:
A system for controlling airborne infection in an at least one environment, the system comprising: Schultz: Paragraph [0060] (“FIG. 2 illustrates an example configuration 200 of multiple environmental sensor devices (e.g. 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, 291, 292, and 299) located in various locations (e.g. 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222 and 229) throughout a facility 210 communicating with an environmental monitoring device 270 over communication channels (e.g. 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 252, 259 and 275) via network 260.”) Schultz: Paragraph [0030] (“For example, some embodiments may focus on particulate contamination and include a particle counter that may comprise a pressure sensor. Particulate count may be a measure of the cleanliness of an environment.”)
a data integration module receiving a first data, the first data including at least one of … HVAC equipment specifications, design conditions and at least one regulatory standard, … Schultz: Paragraph [0080] (“According to some of the various embodiments, memory may comprise data storage for threshold data 345. Threshold(s) represent a magnitude or intensity that must be exceeded for a certain reaction, result, or condition to occur. Examples of thresholds include, but are not limited to: a maximum safe pressure level, a period of time where a differential pressure may exceed a specific value, specific sensor data, and/or the like. Thresholds 345 may comprise multiple and distinct thresholds. One or more of the thresholds may exhibit common characteristics. One or more of the thresholds may exhibit uncommon characteristics. At least one threshold comprises a predetermined threshold. A predetermined threshold is a threshold that has been established or decided in advance. Predetermined thresholds may be determined in many ways. For example, at least one of the predetermined thresholds may be determined based upon a standard such as, for example, the U.S. Federal Standard 209E, the international IEST ISO 14644-1 standard, and/or the like. ISO 14644-1 standard for cleanroom is divided into a series of classes referred to as ISO 1, ISO 2 . . . ISO 9.”) Schultz: Paragraph [0120] (“Environmental sensor devices, environmental monitoring devices and/or environmental systems may be employed in infection control, facilities management, and/or the like. With respect to infection control, some of the various embodiments of the present invention may be employed to, for example: monitor airborne particulate counts facility-wide; monitor differential room pressure of key areas; verify performance protective environment rooms; verify performance of airborne infection isolation rooms; test for elevated humidity levels; and/or the like. With respect to facilities management, some of the various embodiments of the present invention may be employed to, for example: monitor construction and renovation areas for particulates; verify barrier and air filtration effectiveness; monitor indoor air quality (IAQ); verify HVAC performance; ...” Which reads on “the first data including…HVAC equipment specifications”.) Schultz: Paragraph [0144] (“In comparison to the absolute international and U.S. cleanroom standards, the FGI/AIA  ANSI/ASHRAE/ASHE 170/2010 Design Guideline recommendations may also be applied to various embodiments …”) which reads on “the first data including…design conditions”.) [As shown in FIG. 3, the environmental monitoring device including the memory reads on “a data integration module”. The U.S. Federal Standard 209E, the international IEST ISO 14644-1 standard, and/or the like reads on “a first data...including …at least one regulatory standard”.]
…
a condition monitoring module connected to at least one differential pressure sensor located in the at least one environment, Schultz: Paragraph [0104] (“A multitude of environmental sensor devices may be configured to communicate with at least one external monitoring device … the multitude of environmental sensor devices may comprise: at least one particle counter, at least one differential pressure sensor, a combination of the above, and/or the like.”) Schultz: Paragraph [0060] (“Example locations for which there may be a desire to monitor environmental quality include, but are not limited to: patient rooms) 211, laborator(ies) 212, treatment room(s) 213, patient preparation room(s) 214, operating room(s) 215, nurses station(s) 216, waiting room(s) 217, hallway(s) 218, pharmac(ies) 219, airborne infection isolation room(s) 220, protective environment room(s) 221, construction/demolition/renovation area(s) 222 and outside area(s) 229.”) Schultz: Paragraph [0062] (“…an external monitoring device 170 may be employed to monitor environmental sensor device(s) 100. FIG. 3 illustrates an example environmental monitoring device 370 as per an aspect of environmental monitoring device 170.”) Schultz: Paragraph [0030] (“Pressure sensors(s) 112 may comprise differential pressure sensor(s). Various embodiments may include different combinations of sensors 110. For example, some embodiments may focus on particulate contamination and include a particle counter that may comprise a pressure sensor. Particulate count may be a measure of the cleanliness of an environment.”) [The external monitoring device reads on “a condition monitoring module”.]
the condition monitoring module receiving a second data at pre-determined intervals from the at least one differential pressure sensor, Schultz: Paragraphs [0062], [0030], [0037], and [0104] [As described above.] Schultz: Paragraph [0079] (“Processed sensor data may comprise variations of data including, but not limited to: real-time sensor data, time-weighted average (TWA) sensor data, short term exposure limit (STEL) sensor data, sensor data collected in a temporal window, combinations thereof, and/or the like. Real-time sensor data denotes sensor data that is fresh (e.g. recently collected and timely). TWA may comprise the average concentration of contaminants over a specified time period (e.g. 3 hours)… Sensor data collected in a temporal window may represent data measurement collected during a window of time. For example, a temporal window may be defined that collects data for the previous 15 minutes.”) [The differential pressure sensor collected over a specified time period or collected during a window of time reads on “receiving a second data at pre-determined intervals from the at least one differential pressure sensor”.] 
the second data including at least current conditions of the at least one environment and transmitting it to the data integration module, Schultz: Paragraphs [0060], [0062], [0030], [0037], [0079], and [0104] [As described above.] [The differential pressure from at least one of the monitored locations reads on “at least current conditions of the at least one environment”.] 
the data integration module receiving the second data and comparing the second data with the first data, Schultz: Paragraph [0080] [As described above.] [Determining at the environmental monitoring device that the differential pressure (“second data”) exceeds a specific value or threshold defined by a standard (“first data”) reads on “comparing the second data with the first data”.]
wherein the data integration module optionally determines at least one failure in the at least one environment from the first and second data and transmitting a notification based on the at least one failure. Schultz: Paragraph [0080] [As described above.] Schultz: Paragraph [0087] (“Some thresholds may comprise an occupation component. An occupation component may consider, for example factors that may affect the amount of contamination at a location. (e.g. an increase in the quantity of people (occupation status) increasing the number of contamination particles).”) Schultz: Paragraph [0091] (“…processing unit(s) may be employed to set at least one alarm. Alarm(s) may be set according, at least in part, based on a predetermined threshold. For example, an alarm may be set when a value (e.g. sensor value, combinations of sensor values, a sequence of events, and/or the like) exceeds a predetermined threshold. In another example, at least one alarm may be set when a sensor specific threshold is exceeded.”) Schultz: Paragraph [0093] (“At least one alarm may be categorized as at least one of the following: a data alarm; a network alarm; a calibration alarm; a combination of the above; and/or the like. A data alarm may indicate that one or more sensors are reporting data that has been determined to be out of an expected range.”) Schultz: Paragraph [0094] (“According to some of the various embodiments, at least one alarm may be reported to at least one of the following: a facility worker; a network administrator; a healthcare professional; an emergency responder; a combination of the above; and/or the like. A determination as to where an alarm may be routed may be based on an alarm classification. For example, a network alarm may be routed to a network administrator and not reported to a healthcare worker.”) [When a sensor value of the differential pressure exceeds the predetermined threshold indicating, for example, the number of contamination particles reads on “determines at least one failure in the at least one environment from the first and second data”. The reporting of the alarm reads on “transmitting a notification”.]
Schultz does not expressly teach “including at least one of building specifications, …wherein the building specifications are comprised of at least one of life safety and mechanical drawings”.  Also, although Schultz describes a user interface to display multiple data, the reference does not expressly teach that the user interface of the environmental monitoring device comprises “a virtual representation of at least one environment” based on the first data. However, Pompili describes systems, methods, architectures, mechanisms, and apparatus providing location safety management implemented by cooperating mobile devices that operate in a privacy-secured manner to identify respective proximate infectious areas, build corresponding local datasets of the infectious areas, and share the datasets or relevant portions thereof with each other, such as in response to hierarchical location-based requests for such data. Pompili teaches:
…the first data including at least one of building specifications, …wherein the building specifications are comprised of at least one of life safety and mechanical drawings, Pompili: Paragraph [0053] (“FIG. 4C graphically depicts a second use case; namely, an office location (work-related indoor scenario). Here, the user's goal is to exit from his room and take the elevator…From FIG. 4C it may be seen that the most probable path (Predicted Route PR, which may be displayed as a red path), even though it is the shortest, is riskier due to certain rooms along that route being marked infectious by Localize+Mark. Hence, Recommend suggests a longer yet safer route (Recommended Route RR, which may be displayed as a green path) for the user/traveler to follow to reach the elevator.”) [Safety route or path displayed reads on “the first data including at least one of building specifications …comprised of at least one of life safety” and the floor plan displayed and illustrated in FIG. 4C reads on “mechanical drawings”.]
…
the data integration module further comprising a virtual representation of the at least one environment based on the first data; and… Pompili: Paragraph [0053] [As described above.] [As illustrated in FIG. 4C, the room layout of a floor plan being displayed reads on “a virtual representation of the at least one environment based on the first data”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schultz and Pompili before them, for the first data including at least one of building specifications, …wherein the building specifications are comprised of at least one of life safety and mechanical drawings and the data integration module further comprising a virtual representation of the at least one environment based on the first data because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental contaminants.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would advantageously enable proactively advising users away from specific locations based on previously collected information regarding whether (potentially) infected individuals are or have been in those places recently. Pompili Paragraph [0129]
Regarding claim 25, this claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.
Regarding claim 26, this claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz, in view of Pompili, and further in view of Lynch, R.M. and Goring, R., 2020. Practical steps to improve air flow in long-term care resident rooms to reduce COVID-19 infection risk. Journal of the American Medical Directors Association, 21(7), pp.893-894 (“Lynch”).
Regarding claim 3, Schultz and Pompili teach all the claimed features of claim 2, from which claim 3 depends. Schultz and Pompili do not expressly teach the features of claim 3.  However, Lynch describes improving air flow in long-term care resident rooms. Lynch teaches:
The system of claim 2 wherein the at least one room and corridor have a different regulatory standard. Lynch: Page 893, second column, second full paragraph (“In acute care facilities, airborne infection isolation (AII) rooms are designed to be under a slight negative pressure with respect to adjacent rooms and hallways…General design parameters typically include an exhaust fan discharging above the rooftop drawing air from the AII room at a rate sufficient to place the room under approximately −0.03″ water column vacuum relative to the hallway. According to the American Society of Heating Refrigeration and Air-Conditioning Engineers (ASHRAE 170), AII rooms provide 12 air changes per hour (ACH), with 2 ACH from outdoor air.7 ASHRAE 170 recommends that resident rooms within skilled nursing facilities provide only 2 ACH outdoor with no pressure differential.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schultz, Pompili, and Lynch before them, for the at least one room and corridor have a different regulatory standard because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental contaminants.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to reduce the potential for airborne respiratory droplets to be carried on air currents from the patient into the hallways, where they can then be further transported into surrounding areas. Lynch: Page 893, second column, second full paragraph.
Regarding claim 6, Schultz and Pompili teach all the claimed features of claim 1, from which claim 6 depends. Schultz and Pompili do not expressly teach the features of claim 6.  However, Lynch describes improving air flow in long-term care resident rooms. Lynch teaches:
	The system of claim 1, wherein the at least one environment includes the at least one room and corridor are mapped to corresponding standards data for air balance. Lynch: Page 893, second column, second full paragraph (“In acute care facilities, airborne infection isolation (AII) rooms are designed to be under a slight negative pressure with respect to adjacent rooms and hallways.”) Lynch: Page 894, second column, first full paragraph (“Keep doorways between hallways and resident rooms closed to maintain a negative pressure differential. If the bathroom is where the exhaust is being discharged, keep bathroom doors open to the resident room.”) [The AII rooms with a slight negative pressure with respect to hallways reads on “includes the at least one room and corridor are mapped to corresponding standards data”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schultz, Pompili, and Lynch before them, for the at least one environment includes the at least one room and corridor are mapped to corresponding standards data for air balance because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental contaminants.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to reduce the potential for airborne respiratory droplets to be carried on air currents from the patient into the hallways, where they can then be further transported into surrounding areas. Lynch: Page 893, second column, second full paragraph.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz, in view of Pompili, and further in view of Biesterveld et al. (US Patent Publication No. 2018/0217621 A1) (“Biesterveld”).
Regarding claim 7, Schultz and Pompili teach all the claimed features of claim 1, from which claim 7 depends. Schultz and Pompili do not expressly teach the features of claim 7.  However, Biesterveld describes systems and methods for HVAC system design and zone group management. Biesterveld teaches:
The system of claim 1, wherein the virtual representation includes an HVAC location overlay. Biesterveld: Abstract (“A floor plan of a building is received, and an HVAC system configuration is selected from among a set of template HVAC configurations. HVAC components are selected from set of template HVAC components to customize the configuration. As components are selected, candidate positions for the HVAC component within the HVAC system configuration are determined and presented to a user to ensure compliance with engineering requirements.”) Biesterveld: Paragraph [0035] (“FIGS. 5-7 illustrate the steps of automatically configure control elements and HVAC elements in context of the overall system configuration as control elements are added to the system configuration. In FIG. 5 a VFD supply fan 113a and a VAV reheat box (VRH) 113b have been added to schematic 105. A selection is made to add a temperature controller 112 and candidate placements 114 are displayed. In FIG. 6 the design engineer drags temperature controller tile 112 to the desired position, which immediately invokes the rules-based engine to add new temperature controller 115 to schematic 105. The rules-based engine processes rules for each component of the system configuration, whether the component is existing or newly-added, to ensure, at all times that a correct and valid system configuration is being developed. For example, here, the control circuit 116 necessary to communicatively couple temperature controller 115 and system controller 117 is automatically generated. Additional control lines 18 may be defined by the design engineer as shown in FIG. 7.”) Biesterveld: Paragraph [0036] (“FIGS. 8-13 illustrate an exemplary embodiment of a hierarchic zone manager 200 in accordance with the present disclosure. An initial zone hierarchy 201 is automatically created by zone management logic, based on a zone-HVAC system association to identify zones with common components which are operatively associated with the particular HVAC system under development. Note that a single building may incorporate one or more HVAC systems. As seen in FIG. 8, VRH-1 (202) represents VAV boxes with reheat coils which is shared by each zone of Zone Group 00 (215) displayed in the hierarchy. Zone Group 00 (215) is associated with a single HVAC system configuration, and each zone listed in the hierarchy 201 corresponds to a zone shown on floor plan 203. For clarity, floor plan 203 depicts all zones that currently use the same zone level equipment using the same color.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schultz, Pompili, and Biesterveld before them, for the virtual representation includes an HVAC location overlay because the references are in the same field of endeavor as the claimed invention and they are focused on room or zone management.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to evaluate the performance of the system, which, together with the rules-based system schematic generator and hierarchical zone manager, enables the design engineer to rapidly prototype, evaluate, and revise HVAC system designs. Biesterveld: Paragraph [0033].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz, in view of Pompili, and further in view of Atchison et al. (US Patent Publication No. 2018/0031262 A1) (“Atchison”).
Regarding claim 8, Schultz and Pompili teach all the claimed features of claim 1, from which claim 8 depends. Schultz and Pompili do not expressly teach the features of claim 8.  However, Atchison describes a heating, ventilating, and air conditioning (HVAC) system. The HVAC system includes HVAC components, such as an indoor unit and an outdoor unit, configured to adjust environmental conditions within a space. The HVAC system includes a control system in communication with the HVAC components which is configured to execute an efficiency operation mode. Atchison teaches:
	The system of claim 1, wherein the HVAC equipment specifications include at least location of air handlers units, fans, variable frequency drives, duct systems, terminal units, and registers. Atchison: Paragraph [0005] (“The configuration data includes one or more of space square footage, space layout, HVAC register locations, and space insulation data.”) Atchison: Paragraph [0023] (“… the thermostat 22 may control the ventilator or amount of air introduced into various zones (e.g., rooms) of the building by controlling various dampers associated with an air supply duct.” Which reads on “air handling units” and “duct systems”.) Atchison: Paragraph [0026] (“The indoor unit 28 and the outdoor unit 30 may be electrically connected. Further, indoor unit 28 and outdoor unit 30 may be coupled via conduits 210.”) Atchison: Paragraph [0027] (“… the compressor 216 may be driven by the variable speed drive 212 and the motor 214. For example, the outdoor unit controller 204 can generate control signals for the variable speed drive 212. The variable speed drive 212 (e.g., an inverter, a variable frequency drive, etc.) may be an AC-AC inverter, a DC-AC inverter, and/or any other type of inverter.”) Atchison: Paragraph [0030] (“The outdoor unit controller 204 can be configured to control and/or power outdoor fan 224.”) Atchison: Paragraph [0034] (“Referring now to the indoor unit 28, the indoor unit 28 is shown to include indoor unit controller 234, indoor electronic expansion valve controller 236, an indoor fan 238, an indoor coil 240, a pressure sensor 244, and a temperature sensor 246.”) Atchison: Paragraph [0050] (“HVAC register locations, ducting schematics, insulation types, window locations, supplementary heating or cooling devices, and the like.”) Atchison: Paragraph [0056] (“For example, the user interface 302 will display an alert if a component of the HVAC system 100 is not operating correctly. This can provide a technician with a clear indication of any issues within the HVAC system 100.”) [The indoor unit and outdoor unit connected reads on “terminal unit”.  As shown in FIG. 2, Atchison shows the locations of each element of the HVAC system.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schultz, Pompili, and Atchison before them, for the virtual representation includes an HVAC location overlay because the references are in the same field of endeavor as the claimed invention and they are focused improving air quality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to monitor space and operational values for the HVAC components, monitor environmental parameters such as outdoor ambient temperature, indoor ambient temperature, and occupancy of the space, monitor an energy usage of the HVAC components based on the current operational values, determine new operational values configured to reduce the energy usage for the HVAC components based on the monitored energy usage and the environmental parameters, and transmit the new operating values to the HVAC components. Atchison: Abstract

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz, in view of Pompili, and further in view of Wallace et al. (US Patent Publication No. 2019/0234631 A1) (“Wallace”).
Regarding claim 14, Schultz and Pompili teach all the claimed features of claim 12, from which claim 14 depends. Schultz and Pompili do not expressly teach the features of claim 14.  Wallace describes a control system for controlling air volume to maintain a desired concentration of airborne contamination in a cleanroom supplied by a HVAC system being operative to supply treated air to the cleanroom. Wallace teaches:
The system of claim 12 wherein integrated management module automatically prompts the building automation system to adjust at least one component according to the at least one remedy to meet at least one regulatory standard in the first data for the at least one environment. Wallace: Abstract (“The control system for controlling air volume to maintain a desired concentration of airborne contamination in a cleanroom supplied by a HVAC system being operative to supply treated air to the cleanroom includes a sensor for a concentration of non-viable particles and/or viable particles in real time or near real time; and a processor for comparing the sensed concentration of non-viable particles and/or viable particles against the desired concentration of airborne contamination. At least one control signal is outputted to the HVAC system based on the comparison.”) Wallace: Paragraph [0007] (“This would be classified as an International Standards Organization (ISO) 14644-1 Class 9 cleanroom. For the most critical environment applications, an ISO Class 1 cleanroom is defined as allowing not more than 10 particles of 0.1 μm diameter and greater per cubic metre.”) Wallace: Paragraph [0036] (“…the one or more secondary control signals controlling the filtration, ventilation, heating, cooling, humidification, pressurisation, occupancy, and combinations thereof supplied to the cleanroom.”) Wallace: Paragraph [0079] (“The control system 10 being able to vary the control signal outputted to the HVAC cleanroom system as a percentage under the desired class limit as a variable set point or weighting. The control system 10 will also detect occupancy within the cleanroom 100 environment to determine the particulate limit being controlled between an “at rest” or “in-operation” mode of operation and bring the system out of the “at rest” state to aid speed of response, as required.”) Wallace: Paragraph [0102] (“The skilled person will appreciate that the control system 10 can also provide out of condition alarming and reporting. This can be via traffic light signals within the cleanroom 100, or local to control panel, e-mail, cellular messaging or via a remote web dashboard.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schultz, Pompili, and Wallace before them, for the integrated management module automatically prompts the building automation system to adjust at least one component according to the at least one remedy to meet at least one regulatory standard in the first data for the at least one environment because the references are in the same field of endeavor as the claimed invention and they are focused improving air quality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to maintain a desired concentration of airborne contamination in a cleanroom supplied by a HVAC system being operative to supply treated air to the cleanroom. Wallace: Paragraph [0018]
Regarding claim 20, Schultz and Pompili teach all the claimed features of claim 19, from which claim 20 depends. Schultz and Pompili do not expressly teach the features of claim 20.  Wallace describes a control system for controlling air volume to maintain a desired concentration of airborne contamination in a cleanroom supplied by a HVAC system being operative to supply treated air to the cleanroom. Wallace teaches:
The system of claim 19 wherein the report includes displaying infection control parameter-tests based on at least one of original design or newer standard. Wallace: Abstract (“The present invention is a system and method for disease mapping and infection control. It may collect data from many sources... Such data may be analysed by the system and represented visually. The system further facilitates data modelling. The present invention facilitates calculations of risk and exposure to an infection posed to a person, location or community. The system may be used to test and monitor infection spread and control measures. It can further be configured so as to produce reporting based upon its data to produce information relevant to the creation of infection control policies. The reports may also be utilized to develop standards and measures to improve the operation response to an outbreak of infection within an Institution or a Geographical Area, at the syndromic or pandemic levels.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schultz, Pompili, and Wallace before them, for the at least one differential pressure sensor is located in a variable air volume terminal unit because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to utilize the reports or communications to develop and monitor policies, standards and measures to improve the operational response to an incident of infected persons, equipment or location within a Geographic Area. Wallace Paragraph [0029]

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz, in view of Pompili, and further in view of Wiche et al. (US Patent Publication No. 2012/0058717 A1) (“Wiche”), Kang et al. (US Patent Publication No. 2022/0104983 A1) (“Kang”), and Gut (US Patent No. 4,751,501) (“Gut”).
Regarding claim 15, Schultz and Pompili teach all the claimed features of claim 1, from which claim 15 depends. Schultz further teaches:
The system of claim 1 wherein the at least one differential pressure sensor is located in at least one of … terminal unit... Schultz: FIG. 1 [The pressure sensor in the environmental sensor device reads on “at least one differential pressure sensor is located in …terminal unit”.]
Schultz and Pompili do not expressly teach “the at least one differential pressure sensor is located in at least one of a duct system, a fan system, an envelope crossing,….and variable air volume terminal unit”.  However, Wiche teaches:
the at least one differential pressure sensor is located in at least one of a duct system, a fan system, an envelope crossing, … and variable air volume terminal unit. Wiche: Paragraph [0004] (“Preferably, the upper and lower pressure sensors, placed hi the upper and lower (respectively) air admitting ducts, are connected with the system's controlling & working unit through the input card of the lower fan's controller, and, next, through the lower fan's controller…” which reads on “at least one of a duct system, a fan system”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schultz, Pompili, and Wiche before them, for the at least one differential pressure sensor is located in at least one of a duct system, a fan system because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification so that both the air pressure and the air flow are continuously controlled and accurately adjusted so that it is possible to reach very quickly, within less than 3 seconds, the preset level of air flow volume through the evacuation door. Wiche: Paragraph [0005]
Schultz, Pompili, and Wiche do not expressly teach “the at least one differential pressure sensor is located in at least one of …an envelope crossing,….and variable air volume terminal unit”.  However, Kang teaches:
the at least one differential pressure sensor is located in at least one of … an envelope crossing, … and variable air volume terminal unit. Kang: Paragraph [0064] (“For example, three differential pressure sensors 140 may be respectively installed at a position of or in the vicinity of the first door 111a, a position of or in the vicinity of the second door 112a, and a position of or in the vicinity of the third door 113a, so that a difference in negative pressure between neighboring rooms may be measured.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schultz, Pompili, Wiche, and Kang before them, for the at least one differential pressure sensor is located in at least one of envelope crossing because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to enable real-time monitoring by the isolated patient or an administrator. Kang: Paragraph [0069]
Schultz, Pompili, Wiche, and Kang do not expressly teach “the at least one differential pressure sensor is located in at least one of … variable air volume terminal unit”.  However, Gut teaches:
the at least one differential pressure sensor is located in at least one of … variable air volume terminal unit. Gut: Abstract (“A system for detecting a clogged filter in a variable air volume system having a differential pressure sensor for sensing the differential pressure drop across the filter, an air flow sensor for sensing the air flow through the duct in which the filter is located, and a difference sensor connected to the differential pressure sensor and the air flow sensor to indicate when the filter is clogged.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schultz, Pompili, Wiche, Kang, and Gut before them, for the at least one differential pressure sensor is located in a variable air volume terminal unit because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to detect clogged filters in variable volume systems. Gut: Column 1, lines 46-51.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2014/0248833 A1 to Royle et al. provides door and window sensors, which can be incorporated into building pressurisation and depressurisation systems, for use in protecting a building's escape routes against smoke ingress during a fire.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117